—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered May 17, 2000, upon the parties’ respective motions for summary judgment, inter alia, declaring that defendant tenant’s installation of a half bath in his apartment was a breach of his proprietary lease with plaintiff cooperative housing corporation, and permanently enjoining defendant to remove such installation, unanimously affirmed, with costs.
Since paragraph 21 of the proprietary lease plainly states that consent for alteration of “pipes” or “plumbing fixtures,” among other things, “shall not be unreasonably withheld,” plaintiffs denial of defendant’s supplemental application to install the half bath was “not sheltered from review by the business judgment rule” (Rosenthal v One Hudson Park, 269 AD2d 144, 145). Accordingly, the trial court properly concluded that a trial was needed to determine whether plaintiffs action was in fact “reasonable,” i.e., “legitimately related to the welfare of the cooperative” (id.).
The trial evidence, viewed in a light favorable to the prevailing party (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495), supports the court’s conclusion that plaintiffs board’s denial of permission to complete the half bath was reasonable, based on *124concern for a possible adverse impact on the building’s plumbing infrastructure, longstanding board policy and a reluctance to set a precedent for similar applications. Concur — Rosenberger, J. P., Wallach, Saxe, Buckley and Friedman, JJ.